DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  In the prior art, U.S. Pub. No. 2011/0080515 to Kang teaches a camera module assembled by using a connector including a main substrate, a plurality of connectors mounted in a  row in the connector insertion groove, a housing mounted on the main substrate and having a lens barrel vertically movably coupled, a flexible printed circuit board mounted to an outer peripheral surface of the housing while being electrically connected to a lens transfer device, and a shield case coupled to one side of the housing.  U.S. Pub. No. 2018/0261912 to Mizuno teaches a vehicular antenna device, and also teaches a shield that is connected to the ground of a circuit board and a metal case that accommodates the circuit board, lens, and shield.  However, the prior art of record does not teach all of the limitations of the currently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697